                    Case 2:16-cr-00503-ER Document 53 Filed 09/09/19 Page 1 of 1



                                      IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      UNITED STATES OF AMERICA                                          CRIMINAL NO. 16-503
          vs.
                                                                        CHARGE: See Indictment/Information
      DINO PAOLUCCI                                                     STATUTE:

      5801 MORRIS STREET                                                GUIDELINE CASE X
      Unit B
      Address
      PHILADELPHIA, PA 19144                                            ON BAIL X                INCUSTODYD
      City    State Zip
                                                                        PROSECUTOR


                           ABSTRACT OF ORDER I<'OR PRESENTENCE INVESTIGATIO.S

TO THE ABOVE-NAMED DEFENDANT:

        On September 6, 2019, upon your plea to Count(s) 22,23,24 and 25, Judge Robreno has ordered that a
presentence investigation be conducted by the Probation Office and a report submitted to the Court.

       You are directed to appear for sentencing on December 1O, 2019 at 9:00 a.m. in Courtroom 15A of the
U.S. Courthouse, 601 Market Street, Philadelphia, Pennsylvania 19106.

        You are further directed to report immediately to the U.S. Probation Office, 600 Arch Street, Suite 2400,
Philadelphia, PA 19106, and present this notice. If you have any questions, you should consult your attorney, who
may accompany and advise you during your interviews.


D The following evaluations are also ordered: D drug                 D alcohol           D psychiatric   D other
D If margin block is checked, the Court is directing the U.S. Pretrial Services Office not to release its case file
  information or other documents to the Probation Office pursuant to Title 18, U.S.C., § 3153(c)(2)(C).


5lf6j_]:L                    _s/Ronald Vance
Date                         Deputy Clerk


cc:         Probation Office at PAEPdb Abstracts
            Pretrial Services at Noticesedpa pretri~lservices(a'paept.usco1,Jrts.,gQ_v
            Irving Cohen, Defense Counsel (via e-mail)
            Susan Lin, Defense Counsel (via e-mail)
            Patrick Murray, AUSA (via e-mail)
